Citation Nr: 1203801	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran had active service from July 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he incurred peptic ulcer disease as a result of drinking rum from a "questionable origin" while in service.  Service treatment records reflect that the Veteran was seen on two occasions in service, in February 1965, for an upset stomach, when he reported having "drank bootleg rum" two days earlier.  There was no complaint or finding of a gastrointestinal disorder on examination in June 1967 for separation from service.  Nevertheless, a private operative report reflects that the Veteran underwent surgery (vagotomy and pyloroplasty) in August 1972 for a perforated duodenal ulcer.  

The Veteran filed a claim for service connection for duodenal ulcer disease in June 2006.  Although clinical reports of record dated since receipt of the claim do not reflect a current gastrointestinal disability, to include duodenal ulcer disease, the Veteran has not been afforded a VA examination in this regard.  A VA examination to determine whether the Veteran has any current gastrointestinal disability, to include any residual of duodenal ulcer disease, and to obtain an opinion as to whether any current gastrointestinal disability, to include any residual of duodenal ulcer disease, is related to any event in service, including when seen in February 1965, for an upset stomach, when he reported having "drank bootleg rum," would be useful to appellate consideration of the claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of all providers of clinical treatment for a gastrointestinal disability, to include duodenal ulcer disease, since service.  After obtaining any authorization required, contact the identified providers and request a copy of all reports of indicated treatment, not already of record.

2.  Schedule the Veteran for a VA examination by an appropriate clinician to ascertain the nature and etiology of any current gastrointestinal disability, to include any residual disability of duodenal ulcer disease surgically treated in August 1972.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to provide an opinion as to whether the Veteran has any current gastrointestinal disability, to include any residual disability of duodenal ulcer disease surgically treated in August 1972, and if so, whether it is at least as likely as not that such disability is etiologically related to any incident in service, to include two occasions in service, in February 1965, when he was seen for an upset stomach, when he reported having "drank bootleg rum."  Rationale should be provided for the opinion proffered.

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


